TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00638-CV



                                  The City of Austin, Appellant

                                                  v.

  Emily Poole, Lynne Shelton, and Mohit Taneja, Individually and as Representatives of
                     All Other Parties Similarly Situated, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-09-002348, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Counsel for appellant, The City of Austin, has filed an “Agreed Motion to Stay The

Appeal” while the City considers a modification to its ordinances that could moot the appellate

issues. Appellant’s counsel states that she has conferred with counsel for appellees Emily Poole,

Lynne Shelton, and Mohit Taneja, Individually and as Representatives of All Other Parties Similarly

Situated, who agree with this motion.

               We grant the motion and abate this appeal until October 22, 2015. See Tex. R. App.

P. 42.1(a)(2)(C). If the modification to the ordinances resolves the appellate issues by that date,

the parties are instructed to file a motion to reinstate and dismiss the appeal. If the modification to

the ordinances does not resolve the appellate issues by that date, the parties are instructed to file
a report informing this Court about the status of the appeal and requesting any necessary extension

of the abatement.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: December 31, 2014




                                                2